DETAILED ACTION

Response to Arguments
Applicant’s arguments, see page 1 of the remarks, filed on March 30, 2021, 2019, with respect to claim objection have been fully considered and are persuasive.  The objection of claims 8-12, 12, 14, 21, and 26-31 has been withdrawn. 
Applicant’s arguments, see page 1 of the remarks, filed on March 30, 2021, with respect to 35 U.S.C. §112(b) have been fully considered and are persuasive.  The rejection of claims 14, 17-18, and 20-21 has been withdrawn. 
Applicant's arguments filed on March 30, 2021 have been fully considered but they are not persuasive. 
Regarding the rejections of claims 1-2, 4-5, 7, 9-10, 12, 14, 16-18, 20-21, and 26-30 under 35 U.S.C. §103, the Applicant’s arguments on pages 2-4 of the remarks have been fully considered by the examiner, however, the examiner respectfully disagrees the Applicant’s arguments.
The Applicant argued that the cited combination of Yu, Kim, and Lee fails to teach or suggest every element of the independent claims, wherein independent claims 1, 9, 17, and 26 recite, inter alia, a subframe that includes a beam refinement reference signal (BRRS) symbol and a 5G physical random access channel (xPRACH) symbol or a 5G sounding reference signal (xSRS) symbol. 
At least Lee teaches the claimed limitations recited in each of the independent claims 1, 9, 17, and 26 as the Applicant argued. It is not new to a skilled person in the communications art that a frame or subframe including information and data can be 
As shown in Figure 17 and discussed in at least paragraph [0128], wherein the subframe includes at least a BRS/BRRS 1724, a demodulated reference signal (DMRS) 1722 for downlink, and a demodulated reference signal (DMRS) 1730 for uplink. 
Regarding the Applicant’s argument of the BRS, the reference signal (RS) used in the DM RS 1722 or the DMRS 1730 is referenced to as beam reference signal (BRS) or beam refinement reference signal (BR-RS) as stated in Lee’s paragraph [0072]. Further, even the CSI-RS 210 shown in Figure 2 is also based on BRS to a skilled person in the art as stated in paragraph [0123] of reference SHIN et al. (US 2020/0067583 A1). Therefore, independent claims 1, 9, 17, and 26 are unpatentable over the prior art as taught by Lee, including the dependent claims 2, 4, 7, 10, 12, 14, 16, 18, 20, and 27-30.

Claim Objections
Claims 15, 27, 31, 32, and 36 are objected to because of the following informalities: 
Last line of claims 15, 31, and 32, “uplink UL” should be “uplink (UL)”. 
Claim 27, line 2, “the BRRS subframe” should be “the subframe” to avoid the antecedent basis.
.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4, 7, 9-10, 12, 14, 16-18. 20, 26-30, and 33-36 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2016/0080060 A1), hereinafter “Yu”, in view of KIM et al. (US 2014/0254515 A1), hereinafter “KIM”, and LEE (US 2019/00585 58 Al).
Regarding claim 9, Yu illustrates an apparatus (a wireless communication system shown in Figure 2) comprising: radio frequency (RF) circuitry (an RF transceiver 212 of a base station (BS) 201 or an RF transceiver 232 of a user equipment (UE) 202) configured to identify a received subframe (such as a frame or subframe used in a long term evolution (LTE) communication system of IEEE 802.16 standard, Figure 7 and par. [0044]) that includes a physical random access channel (PRACFI) symbol or a sounding reference signal (SRS) symbol (such as the downlink (DL) reference signal (RS) or uplink (UP) sounding reference signal (SRS) as an example described in par. [0038]); and baseband circuitry (a baseband processor 213 or 233 of Figure 2) coupled to the RF circuitry, the baseband circuitry configured to: determine a value of the SRS (perform by one or more of a beamforming circuit 221 or 241, a beam monitor 222 or 242, and a beam channel state information (CSI) estimator 223 or 243 of Figure 2; 
Yu also teaches that Figure 1 illustrates control beams in beamforming Milimeter Wave (mm Wave) frequency spectrum between 3G and 300 GFIz for the next generation broadband cellular communication networks (pars. [0003] and [0028]). 
Although Yu does not explicitly show or teach that the PRACFI or SRS is a 5 generation (5G) physical random access channel (xPRACFI) or 5G sounding reference signal (xSRS) used in the received frame or subframe of the LTE communication system, as discussed on page 1, lines 26-29 in the background art of the instant application, and the fame of subframe shown in KIM’s Figure 2. For example, KIM’s Figure 2 illustrates an exemplary PRACH preamble in a general LTE communication system including a cyclic prefix of length Tcp having three OFDM symbols; an RACH sequence length Tseq having a length of six OFDM symbols; and a guard time length Tgt having the remaining length of one UL RACH slot except for the CP and the RACH sequence for receiving a signal of the RACH using beamforming and detecting symbols by switching to reception beams corresponding to the symbols included in the signal reception of the RACH signal. It is also well known in the art of LTE communication systems, such as the system shown in Yu’s Figure 1 and KIM’s Figure 1, data can be transmitted from an eNB or BS to a UE via a physical downlink shared channel 
However, both Yu and Kim fail to show or teach that the received frame or subframe includes a least one beam refinement reference signal (BRRS) symbol as now recited in the amended claim 9.
LEE illustrates a 5G or pre-5G beam forming communication system, such as a transmission structure shown in Figure 7 for a base station (BS) and a reception structure shown in Figure 8 for a terminal (UE) for supporting a higher data rate beyond a 4G communication system such as LTE. See abstract and pars. [0094], [0095], and [0099].
LEE also teaches that the communication system shown in Figures 7 and 8 perform transmission beam sweep and reception beam sweep based on alternative radio frames or subframes, one example radio subframe 170 is shown in Figure 17 including PDCCH 1720; DMRS (DL) 1722; BRS/BRRS 1724; Guide Interval 1726; PUCCH 1728; and DMRS (UL) 1730. See pars. [0128] and [0129].
LEE further teaches that in various embodiments of the present disclosure, a reference signal which may be used for a beam search will be referred to as beam ference signal (BRS) or bean refinement reference signal (BR-RS), such as the BRS/BRRS symbol 1724 shown in Figure 17. See par. [0072]. It is also well known in the art that the radio subframe 170 shown in Figure 17 also includes information associated with either the transmission beam search or the reception beam search which includes at least one set of physical random access control channel (PRACH) and the UL reference signal may be defined for better reception beam convergence and 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art as taught by KIM and/or LEE of transmission and/or reception of data from a BS to a UE of a frame or subframe in a LTE communication system including either PRACH or SRS, such as 5G PRACH or 5G SRS in Yu’s frame or subframe and/or the BRS/BRRS symbol in LEE’s radio subframe 170 of the LTE communication system in order to enhance or extend the coverage and improve the spectrum efficiency of the LTE communication system of the DL beam switching and refinement and/or of the UL beam switching by using either the 5G PRACH or the 5G SRS.
Regarding the independent claims 1 and 26, Yu’s communication system shown in Figure 2 also comprises a memory 214 or 234 including instructions that when executed by a computing device or a processor, such as the processor 213 or 233 to perform the features performed by the baseband circuitry for the similar reasons as discussed in claim 9 above.
Regarding the independent claim 17, the apparatus is applied to a UE device, similar to the apparatus recited in claim 9, wherein the apparatus (a wireless communication system shown in Figure 2) comprises: radio frequency (RF) circuitry (the RF transceiver 212 of the base station (BS) 201 or the RF transceiver 232 of the user equipment (UE) 202) configured to identify a received subframe (such as a frame or subframe used in a long term evolution (LTE) communication system of IEEE 
However, both Yu and Kim fail to show or teach that the received frame or subframe includes a least one beam refinement reference signal (BRRS) symbol as now recited in the amended claim 17. Lee teaches the BRS/BRRS symbol in the subframe 170 shown in Figure 17 for the similar reasons described in claim 9 above.
Regarding the dependent claims 2, 10, and 27, as shown in KIM’s frame or subframe in the LTE communication system, the BRRS or received subframe includes at least one PRACH symbol and at least one BRRS symbol, such as the OFDM symbols discussed earlier in claim 9, and further contains a guard period Tgt which is after the BBRS symbol, or shown in LEE’s radio subframe 170 in the LTE communication system, wherein the subframe includes a guard period (Guide 
Regarding the dependent claims 4, 12, and 28-29, wherein the certain time period is pre-defined by a system or indicated by a DCI (such as the downlink control channel discussed in KIM’s par. [0043] and root index of the PRACH preamble or resource index discussed in KIM’s par. [0052] in order to perform the downlink control information format for uplink/downlink grant of the LTE communication system.
Regarding the dependent claims 7, 14, and 30, as shown in Figure 17 of LEE’s radio subframe 170 in the LTE communication system, wherein the PRACH or SRS (DMRS (UL) 1730) symbol is located after the BRS/BRRS symbol 1724 in order to perform beamforming reference signal between the UE and the base station.
Regarding the dependent claim 16, as shown in Figure 17, LEE’s radio subframe 170 in the LTE communication system clearly includes a 5G physical uplink control channel (PUCCH 1720) symbol in order for transmitting control information and data.
Regarding the dependent claim 18, as shown in Figure 17 of LEE’s radio subframe 170 in the LTE communication system, Lee teaches that the baseband circuitry (such as the baseband receiver 804 shown in Figure 8) is further configured to refine a DL receiving (Rx) beam based on the value of the BRS/BRRS in order to evaluate necessary reception beams of a reference signal transmitted from a base station. See pars. [0084] and [0086].
Regarding the dependent claim 20, as shown in Figure 17 of LEE’s radio subframe 170 in the LTE communication system, wherein DL data (PDCCH 1720) 
Regarding the newly added claims 33-36, since the transceiver 232 of the UE 202 and the transceiver 242 of the BS 201 are capable of transmitting UL and receiving DL data with each other, therefore they are also capable of determining the UL Rx beam based on a downlink (DL) transmit (Tx) beam of the BRRS symbol and transmitting the SRS symbol using the UL Tx beam, such as the BRRS symbol and DMRS symbol shown in LEE’s subframe 1700.   

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 15, 31, and 32 would be allowable if rewritten to overcome the objection(s) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
SHIN et al. relates to a 5G or pre-5G communication system for supporting a data rate higher than that of a 4G communication system  such as an LTE system.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Young T Tse whose telephone number is (571)272-3051.  The examiner can normally be reached on Mon-Fri 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/YOUNG T. TSE/Primary Examiner, Art Unit 2632